Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim amendments filed 3/22/2021 are acknowledged. 

Allowable Subject Matter
Claims 1-8, 10-13, 15-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The closest prior art is as presented in the previous office actions.  
	Omidi (US 2012/0167325) does not teach the carpet portions as previously stated. As the applicant previously argued, Oden (US 4,866,805) does not teach carpet portions that sized and substantially coplanar with the doormat as claimed (instead they are small and in different plane).
	Kessler (US 2012/0042460) teaches a shoe cleaning doormat with cleaning material portion (15) substantially coplanar with drying portions (13) (para [0033]-[0034] and fig 1-3). Kessler teaches various
cloth materials for the drying portions (para [0034]) and expressly disparages using carpet as carpet "become(s) imbedded with dirt, dust and debris that limit their usefulness when cleaning a user's feet or shoes" (para [0004]).
	Rotoli (US 5,297,309) teaches a doormat with a doormat portion (13) coplanar to a sterilizer (15) (fig 3). Rotoli, however, teaches away from using a more complex sanitisation means like the one claimed or taught by Omidi as previously modified stating, "It is an object of the present invention to eliminate or lessen the disadvantages referred to above in an extremely simple device..." (start of summary of the invention). A spray nozzle sanitizer as claimed is more complicated than a wet sponge material that is stepped on as in Rotoli.

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197.  The examiner can normally be reached on Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD R SPAMER/Primary Examiner, Art Unit 1799